 Case 1:20-cr-00256-CMH Document 18 Filed 04/09/21 Page 1 of 11 PageID# 140




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

UNITED STATES OF AMERICA,                        )
                                                 )
               v.                                )           No. 1:20cr256
                                                 )
MOHAMMED TARIQ AMIN,                             )           Hon. Claude M. Hilton
                                                 )
               Defendant.                        )           Hearing Date: April 16, 2021

                               United States’ Sentencing Position

       The United States of America, through undersigned counsel and in accord with 18 U.S.C.

§ 3553(a) and the U.S. Sentencing Commission Guidelines Manual (“Guidelines”), hereby

provides its position with respect to sentencing for defendant Mohammed Tariq Amin (“Amin”).

The Pre-Sentence Investigation Report (“PSR”) has calculated the Guidelines range at 46-57

months. As discussed in further detail in this memorandum, the Government intends to be bound

by the intention of the parties in negotiating the Plea Agreement 1, and recommends that the

appropriate guidelines range here is 37-46 months with respect to incarceration. 2 The Government

also notes that this Court has already sentenced two of Amin’s co-conspirators and has elected to



       1
         The Probation Office has calculated Amin’s Offense Level at 23 and has included a +2
enhancement based on loss to a federal health care program in this calculation. It was the intention
of the parties when negotiating the plea that the Government would not recommend this +2
enhancement and the Government intends to be bound by the parties’ intentions here. As such, the
Government recommends that Amin’s Offense Level be calculated at 21. It is the Government’s
view that the appropriate offense level is 21 with regard to both Count 1 and Count 2.
       2
          Included in the PSR’s advisory Guidelines calculations is a three-level decrease for
acceptance of responsibility. In this respect, the United States agrees with the PSR that the
defendant qualifies, pursuant to U.S.S.G. § 3E1.1(a), for a two-level reduction. In addition, the
defendant timely notified the United States of his intention to plead guilty, thus permitting the
United States to avoid preparing for trial and to allocate its resources more efficiently.
Accordingly, the United States hereby moves, pursuant to § 3E1.1(b), to decrease the defendant’s
offense level by one additional level.

                                                 1
 Case 1:20-cr-00256-CMH Document 18 Filed 04/09/21 Page 2 of 11 PageID# 141




sentence below the guidelines range 3. Based on the advisory Guidelines range, the § 3553(a)

factors, and the Court’s prior sentences regarding co-conspirators, a sentence of incarceration of

32 months is sufficient, but not greater than necessary, to account for each of the § 3553(a) factors

in this case.

        In particular, a sentence of 32 months appropriately captures the seriousness of Amin’s

decisions to engage in multiple schemes to defraud health care benefit programs for almost four

years resulting in a loss that is approximately $1 million for Count 1 and exceeds $6 million for

Count 2. Moreover, a sentence of 32 months is necessary to provide general deterrence of fraud

schemes, like this one, which are often hard to detect and can cause considerable losses to health

care benefit programs, as well as beneficiaries. On the other hand, this recommendation takes into

account that Amin did not significantly profit from his involvement in the conspiracy and was not

one of the leaders of this massive scheme that spanned a significant period of time and resulted in

considerable loss, nor was he a licensed pharmacist at the time of the events in question.

Accordingly, the United States requests that this Court impose a sentence of imprisonment of 32

months and a period of supervised release of three years.

I.      Factual Background 4

        From at least in or around January 2015 through at least in or around November 2018,

Amin engaged in a scheme with Mohamed Abdalla (“Abdalla”), Onkur Lal (“Lal”), and others to



        3
          On March 5, 2021, the Court assessed the Guidelines range for defendant Onkur Lal
between 57 and 71 months, and sentenced Lal to a term of incarceration of 36 months. See United
States v. Lal, 1:20-cr-237, Docket No. 20. On March 19, 2021, the Court assessed the Guidelines
range for defendant Mohamed Abdalla between 70 and 87 months, and sentenced Abdalla to a
term of incarceration of 48 months. See United States v. Abdalla 1:20-cr-250, Docket No. 17.
        4
          The PSR and the Statement of Facts signed by the defendant (Doc. No. 8) adequately set
forth the offense conduct in this case.

                                                 2
 Case 1:20-cr-00256-CMH Document 18 Filed 04/09/21 Page 3 of 11 PageID# 142




defraud health care benefit programs. Abdalla owed and/or operated multiple pharmacies located

in the Eastern District of Virginia during the time of the conspiracy including Medex Health

Pharmacy (“Medex Health”) and Royal Care Pharmacy (“Royal Care”). Amin began working for

Abdalla as a pharmacy technician. From on or around January 2016 to on or around November 7,

2018, Amin was the general manager of Royal Care. During the time period of the conspiracy,

Amin acquired a 1.5% ownership interest in Royal Care.

                          Conspiracy To Commit Health Care Fraud

       During the course of the conspiracy, Amin and his co-conspirators, including Abdalla and

Lal, would generate false prescriptions using their names, the names of other pharmacy employees,

or the names of friends and family members. Amin often elevated his credentials in RX30, the

pharmacy’s prescription software system, to facilitate this scheme and other schemes. Amin knew

about a prescription for an opioid antidote that was billed for his wife, which was never prescribed

and which his wife never received.       While the pharmacy benefitted significantly from the

fraudulent prescriptions that were billed, one additional benefit of this scheme to the co-

conspirators was that it would allow them to exhaust their health care program deductibles, even

though they were not actually paying the required co-payments or out-of-pocket expenses. Health

care benefit programs paid the pharmacy approximately $227,757.04 for these fraudulent

prescriptions during the time period that Amin was involved in the conspiracy.

       Furthermore, Amin and his co-conspirators would bill health care benefit programs for

prescriptions for existing pharmacy customers when these prescriptions were never filled. The co-

conspirators selected extremely expensive medications when engaging in this scheme to maximize

payments received from the health care benefit programs. On occasion, the co-conspirators would

even send these unnecessary drugs to patients and would receive complaints from these customers



                                                 3
 Case 1:20-cr-00256-CMH Document 18 Filed 04/09/21 Page 4 of 11 PageID# 143




upon receipt of these medications. The co-conspirators were paid approximately $4,728,037.46

for this scheme while Amin was involved in the conspiracy. Because of how rampant and lucrative

the fraud was, it is unsurprising that at times during the conspiracy, Royal Care was audited by

pharmacy benefit managers (“PBM”). 5 When this occurred, the co-conspirators would take

significant actions to try to conceal their fraud including fabricating false invoices and fraudulent

copies of prescriptions to mask drug shortages/discrepancies. In fact, Amin submitted a letter to a

PBM under a false name in which Amin attempted to hide that there was a drug inventory

discrepancy at the pharmacy.

       Amin, Abdalla, and a medical sales specialist from a pharmaceutical company, Dan

Walker, also engaged in a scheme where Abdalla and Amin paid Walker kickbacks for

prescriptions received for an expensive naloxone auto-injector device used to treat opioid

emergencies. Specifically, Abdalla and Amin entered into an agreement to pay Walker 25% of all

net sales for the prescriptions. Abdalla and Amin billed private health insurance companies for

these prescriptions that were tainted by the kickbacks, and these private health insurance

companies paid millions of dollars for these prescriptions.

       Finally, the co-conspirators billed a health benefit program for claims submitted on behalf

of members of the health plan for a foreign embassy when these medications were never prescribed

by a licensed physician. This health benefit program paid approximately $35,935.38 for

prescriptions involved in this illegal conduct. In total, during the time Amin was involved in the

conspiracy, all of the schemes described above resulted in a loss to federal, state, and private health

care benefit programs in the amount of approximately $6,050,470.16.


       5
          PBMs are third party administrators of prescription drug plans for federal, state, and
private health care benefit programs. Among other things, PBMs process and pay drug claims on
behalf of the plans.

                                                  4
 Case 1:20-cr-00256-CMH Document 18 Filed 04/09/21 Page 5 of 11 PageID# 144




                    Conspiracy To Offer and Pay Health Care Kickbacks

       In addition to the kickback scheme described above where the co-conspirators billed

private health care benefit programs for a naloxone auto-injector device that was tainted by

kickbacks, Amin and his co-conspirators also billed federal health care benefit programs for this

device in violation of the Anti-Kickback Statute. Amin withdrew approximately $70,823.78 from

a bank account that he controlled and used at least some of it to pay kickbacks to Walker. These

federal health care programs paid over $8 million for these prescriptions tainted by the kickbacks.

       After Amin was approached by the Government, he agreed to speak with law enforcement

and admitted to his participation in the fraud scheme and admitted his culpability. On November

10, 2020, Amin pled guilty to one count of conspiracy to offer and pay health care kickbacks, in

violation of 18 U.S.C. § 371 and one count of conspiracy to commit health care fraud, in violation

of 18 U.S.C. § 1349.

II.    Guidelines Calculation

       As the Court is well aware, although the Guidelines are advisory, sentencing courts “must

consult those Guidelines and take them into account when sentencing.” United States v. Booker,

543 U.S. 220, 264 (2005). Thus, at sentencing a court “must first calculate the Guidelines range.”

Nelson v. United States, 555 U.S. 350, 351 (2009). Here, the Probation Office has grouped the two

offenses together and has used Count 2 to calculate the offense level, since the Probation Office

has determined that it results in the higher level. The Probation Office has calculated Amin’s total

offense level at 23. This includes a base offense level of 6, an 18-level enhancement based on a

total loss of more than $3,500,000 but $9,500,000 or less, and a 2-level enhancement based on a

conviction of a health care offense involving more than a $1,000,000 loss to a federal health care

program. It also includes a 3-level reduction for the defendant’s acceptance of responsibility and



                                                 5
 Case 1:20-cr-00256-CMH Document 18 Filed 04/09/21 Page 6 of 11 PageID# 145




timely notification to the United States of his intention to plead guilty. The guidelines range for

this total offense level is 46-57 months.

       In negotiating the plea agreement, it was the intention of the parties that the Government

would not recommend an additional +2 enhancement based on a loss to a federal health care

program of more than $1,000,000. The Government intends to be bound by the intent of the parties

during the plea negotiations. As such, the Government recommends a base offense level of 6, and

an 18-level enhancement based on a total loss of more than $3,500,000 but is $9,500,000 or less.

The Government’s recommendation includes a 3-level reduction for the defendant’s acceptance of

responsibility and timely notification to the United States of his intention to plead guilty. Thus, the

Government recommends a total offense level of 21 6. The guidelines range for this total offense

level is 37-46 months. As noted above, the Court has already sentenced other co-conspirators in

this case and has departed from the Guidelines in these cases. In recognition of these sentences

and to promote consistency, the Government believes an appropriate sentence in this case is 32

months.

III.   Section 3553(a) Factors

       After calculating the Guidelines, a sentencing court must then consider that Guidelines

range, as well as the sentencing factors set forth in § 3553(a), and determine a sentence that is

appropriate and reasonable for the individual defendant. Nelson, 555 U.S. at 351; see also United

States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005). With respect to § 3553(a)’s enumerated

factors, of particular pertinence here are the “nature and circumstances of the offense,” “the history



       6
         It is the Government’s position that the offense level for Count 1 would also be 21 based
on a base offense level of 8, a 16-level enhancement based on a total loss of more than $1,500,000
but $3,500,000 or less, and a 3-level reduction for the defendant’s acceptance of responsibility and
timely notification to the United States of his intention to plead guilty.

                                                  6
 Case 1:20-cr-00256-CMH Document 18 Filed 04/09/21 Page 7 of 11 PageID# 146




and characteristics of the defendant,” the need for the sentence “to reflect the seriousness of the

offense,” the need “to promote respect for the law,” the need for the sentence “to afford adequate

deterrence to criminal conduct” and the need to “provide restitution to any victims.” § 3553(a)(1),

(a)(2)(A), (a)(2)(B), (a)(7). As explained below, based on those factors, a sentence of 32 months

is warranted, appropriate, and reasonable.

       A.      A sentence of 32 months is appropriate based on the nature, circumstances, and
               seriousness of the offense.

       Here, Amin’s conduct involved billing health care benefit programs for prescriptions that

were not medically necessary, not prescribed by a medical practitioner, and/or not provided to the

beneficiary. In addition, it involved paying kickbacks for the referral of prescriptions. Amin

engaged in this conspiracy for an extensive period of time – for almost four years -- and along with

his co-conspirators, he defrauded federal, state, and private health care benefit programs of more

than $7 million pursuant to all of the schemes involved. While Abdalla was clearly directing the

activities of the conspiracy, Amin was a frequent and active participant in elevating his credentials

in RX30 to approve these fraudulent prescriptions and performed numerous actions in furtherance

of the conspiracy.

       Furthermore, along with his co-conspirators, Amin tried to hide the fraudulent conduct

from PBMs that were auditing the pharmacy through various tactics such as creating false invoices

to fool these PBMs into believing the pharmacy was not engaging in systemic and rampant fraud.

Amin even submitted a letter to a PBM under a false name in which he attempted to hide the fact

that there was a drug inventory discrepancy at the pharmacy. Accordingly, given the length, scope,

and seriousness of Amin’s criminal conduct, a sentence of 32 months is warranted in this case.

       B.      A sentence of 32 months is appropriate in light of the defendant’s personal history
               and characteristics.



                                                 7
 Case 1:20-cr-00256-CMH Document 18 Filed 04/09/21 Page 8 of 11 PageID# 147




       A sentence of 32 months is also appropriate in light of Amin’s personal history and

characteristics. Amin does not have any criminal history pertinent to the conduct here. In addition,

unlike others involved in the conspiracy, Amin was not a licensed pharmacist and was clearly

heavily influenced by Abdalla. It is also important to note that while Amin did have a small

ownership stake in Royal Care and did benefit from submitting false claims to his insurance

company to attempt to exhaust his deductible, overall, Amin financially benefitted very little from

this scheme. A sentence of 32 months is thus necessary to account properly for his personal history

and characteristics.

       C.      A sentence of 32 months is appropriate to promote respect for the law and afford
               adequate general deterrence of similar schemes.

       The need for general deterrence also warrants a sentence of 30 months. General deterrence

is important in any white-collar case, but is particularly important here because health care fraud

crimes like Amin’s are difficult to detect. Health insurance benefit programs rely on pharmacists

to make truthful representations about services being provided and the reasons they are being

provided. These programs do not have the resources to investigate and verify that providers are

complying with all applicable laws and rules. The jobs of these health care benefit programs

become even harder when individuals, like the co-conspirators here, engage in conduct to hide

their conduct such as creating false documentation. Moreover, health care fraud does not just harm

the health care benefit programs – it harms the beneficiaries because higher health care costs

increase the amounts that these individuals have to pay over time for needed medications and

services. While there is no evidence in this case that any patient harm occurred, the financial

ramifications of this conduct were pervasive. A term of imprisonment of 32 months is thus

necessary to send a message to other potential fraudulent actors that crimes like this one that could

result in significant financial harm will be met with an appropriate term of incarceration.

                                                 8
 Case 1:20-cr-00256-CMH Document 18 Filed 04/09/21 Page 9 of 11 PageID# 148




IV.    Restitution

       The parties request that the Court set a hearing within 90 days after sentencing at which

time restitution will be resolved. 18 U.S.C. § 3664(d)(5); see also Dolan v. United States, 560

U.S. 605, 612 (2010) (noting that where a defendant knows that restitution is mandatory prior to

the expiration of the 90-day period, missing the statutory hearing date does not invalidate the

hearing).


V.     Forfeiture

       At sentencing, the Government will ask the Court to enter the consent order of forfeiture

that will be provided to the Court.

VI.    Conclusion

       For the reasons stated, the United States requests that this Court impose a term of

incarceration of 32 months, as well as a period of supervised release of three years.




                                                 9
Case 1:20-cr-00256-CMH Document 18 Filed 04/09/21 Page 10 of 11 PageID# 149




                                  Respectfully submitted,

                                  Raj Parekh
                                  Acting United States Attorney



                            By:   ____________/s/_____________
                                  Monika Moore
                                  Carina A. Cuellar
                                  Counsel for the United States
                                  Assistant United States Attorneys
                                  U.S. Attorney’s Office
                                  2100 Jamieson Ave
                                  Alexandria, VA
                                  Phone: 703-299-3700
                                  Fax: 703-299-3981
                                  Email: monika.moore@usdoj.gov




                                    10
Case 1:20-cr-00256-CMH Document 18 Filed 04/09/21 Page 11 of 11 PageID# 150




                                CERTIFICATE OF SERVICE

I hereby certify that on April 9, 2021, I will electronically file the foregoing with the Clerk of
Court using the CM/ECF system, which will then send a notification of such filing (“NEF”) to all
counsel of record.




                                             By:    ____________/s/_____________
                                                    Monika Moore
                                                    Counsel for the United States
                                                    Assistant United States Attorney
                                                    U.S. Attorney’s Office
                                                    2100 Jamieson Ave
                                                    Alexandria, VA
                                                    Phone: 703-299-3700
                                                    Fax: 703-299-3981
                                                    Email: monika.moore@usdoj.gov




                                               11
